Citation Nr: 0602704	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
by virtue of a common-law marriage.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty May 1943 to April 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Montgomery, 
Alabama.  

In October 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In September 2005, the appellant appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of her claim.  A review of the hearing transcript reveals 
that some of the testimony was inaudible.  Because of the 
technical difficulties associated with the hearing, the 
appellant is informed that if she desires a new hearing, she 
may submit a motion for a new hearing as provided by 38 
C.F.R. § 20.717 (2005).  


FINDINGS OF FACT

1.  Common-law marriage is recognized as valid in the state 
of Alabama.  

2.  The veteran died in April 1998, and at the time of his 
death, he was not legally married to the appellant and the 
preponderance of the evidence is against a finding that a 
common law marriage existed between the veteran and the 
appellant.  


CONCLUSION OF LAW

A valid common-law marriage under the laws of the State of 
Alabama did not exist such as to warrant recognition of the 
appellant as the veteran's surviving spouse for VA purposes.  
38 U.S.C.A. §§ 103, 1101 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.205 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in April 1998 at the age of 74.  The death 
certificate shows his marital status as widower.  He died in 
California, his address was listed in California, and his 
sister was the informant listed on the death certificate.  
The appellant filed a claim for benefits as the veteran's 
surviving spouse in July 1998; she was then living in 
Alabama.  

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2005).  

A marriage is defined as one which is valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2005).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50 (2005).  

To establish a common-law marriage in Alabama, (1) there must 
be a present agreement or a mutual understanding to enter 
into the marriage relationship, (2) the parties must be 
legally capable of making the contract of marriage, and (3) 
there must follow cohabitation as man and wife and (4) a 
public recognition of that relationship.  Luther v. M&M Chem. 
Co., 475 So. 2d 191 (Ala. Civ. App. 1985).  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were borne as a result of 
the relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know, as the result of personal observation, the reputed 
relationship which existed between the parties to the alleged 
marriage, including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6) (2005).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is neither contended nor shown that the deceased veteran 
and the appellant entered into a ceremonial marriage.  
Rather, the appellant contends that she had a common-law 
marriage with the deceased veteran.  The Board notes that 
numerous statements have been submitted to support the 
appellant's claim.  None of these, however, are affidavits or 
certified statements.  Thus, they do not meet the evidentiary 
requirements of 38 C.F.R. § 3.205(a)(6).  

Moreover, there is a significant amount of evidence that 
tends to show that the veteran did not consider his 
relationship with the appellant to be a marriage.  For 
example, in a VA Form 21-526 signed by the veteran in April 
1994, he indicated that he was a widower and he listed the 
appellant as being his nearest relative--his cousin.  That 
same month, he appointed the appellant as his Power of 
Attorney.  An April 1995 admission report from the Colorado 
State Veterans Center  noted that a letter in the chart 
revoked the Power of Attorney given to a lady that the 
veteran indicated he somehow got connected with and who 
somehow gained power of attorney for him when he really 
didn't want this.  The April 1995 report also indicated that 
the veteran gave a history of traveling and stated that he 
had been visiting friends in Alabama and was on his way back 
to California.  Moreover, a December 1995 VA Report of 
Contact (VA Form 119) indicates that the veteran was then 
informed that the appellant was trying to reach him and 
claimed to be his common-law wife, and that the veteran 
denied this.  

The Board finds that the evidence is insufficient to 
establish that the veteran and the appellant agreed or 
mutually consented to enter into a marriage.  The Board, 
therefore, finds that a common-law marriage did not exist 
between the deceased veteran and the appellant.  The 
veteran's death certificate shows that he was widowed at the 
time of his death and living in another state.  He reported 
in 1995 that he had visited friends in Alabama and was on his 
way to California, the state where he died in 1998.  This 
evidence convincingly shows that the veteran and the 
appellant were not cohabiting at the time of his death.  

Moreover, the preponderance of the competent evidence is 
against a conclusion that the deceased veteran and the 
appellant regarded their relationship as a marriage or 
intended to be legally recognized as such.  As noted above, 
the veteran indicted on several occasions that he was not 
married and he expressly reported in December 1995 that the 
appellant was not his common-law wife.  Clearly, he regarded 
his relationship as being other than marital.  The veteran's 
statements to VA during his lifetime do not tend to document 
a belief by the veteran that he regarded the appellant and 
himself as married; rather, they show that he did not regard 
himself as married to the appellant.  

The appellant has provided some lay statements - but not 
affidavits or certified statements -- that the couple was 
recognized publicly as being married.  There is evidence that 
they participated jointly in routine activities, and spent 
time together.  The circumstances the appellant describes 
could be consistent with marital life but are not exclusive 
to marriage.  In addition, other evidence is inconsistent 
with marriage.  For example, the appellant reported that they 
lived in the house she owned for many years, and there is no 
evidence that they owned any property jointly.  While she did 
pay bills in the veteran's name, it is noted that at one time 
she had Power of Attorney which allowed her to perform this 
function.  

The prerequisites to establish a common-law marriage are 
narrow and specific, and the Board must conclude that, for 
the foregoing reasons, they have not been satisfied in this 
case.  Accordingly, the Board finds that a preponderance of 
the evidence of record in this case is against a finding that 
a common-law marriage valid under the law of the State of 
Alabama was contracted by the appellant and the veteran at 
any time.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The Board acknowledges that the section 5103(a) notice was 
sent to the claimant after the RO's September 1998 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which she has received in this instance.  

In this case, a May 2005 letter clearly met all four 
requirements of section 5103(a) notice.  Moreover, the July 
2003 supplemental statement of the case had provided her with 
the text of 38 C.F.R. §§ 3.159 and 3.205, so that she was 
aware of the type of evidence need to prove her alleged 
common law marriage to the deceased veteran, as well as the 
rights and responsibilities pursuant to the VCAA.

As for the duty to assist the appellant, the Board notes that 
the appellant has not identified any pertinent evidence that 
the RO did not attempt to obtain.  Therefore, the Board 
concludes that the duties to notify and to assist the 
claimant have been met.  


ORDER

The appeal for recognition of the appellant as the veteran's 
surviving spouse on the basis of a common-law marriage is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


